Patterson, J.:
By a decree duly entered in this action the plaintiff obtained a divorce from his wife and he was awarded the custody of three *89infant children of the marriage. The decree was entered in October, 1901. The divorce was granted on the ground of the wife’s adultery with one Davis, with whom she is now living, thus continuing the illicit relations which were made the foundation of the judgment against her. In May, 1903, she made an application to the Supreme Court at Special Term to modify the decree so that she might be permitted to see the children at stated times, and her application was granted. From the order entered thereupon this appeal is taken.
We think the order should be reversed. Where the guilty wife continues her illicit relations with her paramour and leads an immoral and degrading life, there is no propriety in interfering with the judgment which has separated her from her children, nor should they be again brought under her influence in any way until she has given evidence of contrition and reformation. Were the defendant’s life now blameless a different view would be taken, but as it is we cannot allow such a precedent to stand as would be made by an affirmance of this order.
The order must be reversed, with ten dollars costs and disbursements, and the motion to amend the decree denied, with ten dollars costs.
O’Brien, McLaughlin and Laughlin, JJ., concurred; Van Brunt, P. J., concurred in result.
Order reversed, with ten dollars costs and disbursements, and motion to amend decree denied, with ten dollars costs.